                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN
                                MILWAUKEE DIVISION

M2 Lease Funds, LLC,                                                 Case No.: 2:19-cv-818 (JPS)

                                       Plaintiff,
                                                            ORDER FOR DISMISSAL
v.                                                            WITH PREJUDICE

Philadelphia Indemnity Insurance Company,

                                     Defendant.

       The Court, having jurisdiction over the parties and having been notified that Plaintiff M2

Lease Funds, LLC and Defendant Philadelphia Indemnity Insurance Company have reached a

settlement in this matter and agree to the dismissal of this matter, with prejudice, and pursuant to

Fed. R. Civ. P. 41, with each party to bear its own fees and expenses.

       IT IS HEREBY ORDERED that the matter is hereby dismissed, with prejudice, with

each party to bear its own fees and expenses.


Dated: July ___, 2019
                                                     Honorable J.P. Stadtmueller
                                                     United States District Court Judge




\12932494.1




          Case 2:19-cv-00818-JPS Filed 07/24/19 Page 1 of 1 Document 12
